IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60355
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CLARENCE ATKINSON, also known as
Daniel Wallace

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 3:99-CR-143-ALL
                      --------------------
                        January 24, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Clarence Atkinson appeals his jury conviction for one count

of being a felon in possession of a firearm in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2).

     Atkinson appeals the denial by the district court of his

motions to suppress the gun and a statement he made when he and a

passenger were stopped at a roadblock manned by the Jackson

Police Department (“JPD”) and the Bureau of Alcohol, Tobacco and

Firearms (“ATF”).   He first argues that the roadblock was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-60355
                                  -2-

unconstitutional because it was established in order to detect

general criminal activity.    While roadblock stops are seizures

within the meaning of the Fourth Amendment, checkpoints which

stop all oncoming vehicles with the purpose of checking for

traffic violations are permissible.    See Indianapolis v. Edmond,

No. 99-1030, 2000 WL 1740936 at *5 (Nov. 28, 2000).    Each officer

involved in Atkinson’s stop testified that the roadblock stopped

all vehicles and was established in order to check for traffic

violations.   As Atkinson did not present any evidence to

contradict the officers’ testimony, the district court did not

clearly err in finding that the roadblock was established for a

permissible purpose.   See United States v. Chavez-Villarreal, 3

F.3d 124, 126 (5th Cir. 1993).

     Next, Atkinson argues that his detainment lasted beyond that

which is allowed by Terry v. Ohio, 392 U.S. 1 (1968).     He

concedes that the stop was lawful under Terry when the gun, in

plain view on the front seat of the vehicle, was noticed by an

officer, the occupants and the gun were removed from the vehicle,

and the firearm was unloaded by authorities.   Atkinson

challenges, however, his continued questioning by officers after

he claims officer safety was no longer an issue.

     To determine whether the “reasonable suspicion” standard

articulated in Terry has been met, we must determine that (1) the

officer’s action was justified at its inception and (2) that it

was reasonably related in scope to the circumstances which

justified the interference in the first place.     See Terry, 392

U.S. at 19.   The first prong of the Terry standard is satisfied
                           No. 00-60355
                                -3-

in this case because, as outlined above, the checkpoint was

constitutional.   The issue then becomes whether the stop exceeded

the scope allowed under the second part of the Terry standard.

     Atkinson, relying on our decision in United States v.

Dortch, 199 F. 3d 193 (5th Cir. 1999), contends that, since it is

not a crime to carry a gun in plain view in Mississippi, the

police had no justification to further question either him or the

passenger after the gun was removed and disarmed.   Dortch is

distinguishable because there, we found that there was no reason

to suspect that he was transporting drugs.   See 199 F.3d at 199.

Here, with the gun in plain view, the officers sought to

ascertain the owner of the gun.   During this questioning,

Atkinson and the passenger gave conflicting responses regarding

ownership of the firearm, thereby fueling officers’ suspicions.

See Dortch, 199 F.3d at 199.   Accordingly, Atkinson’s argument is

unpersuasive.

     Atkinson also challenges the sufficiency of the evidence to

support his conviction.   After reviewing the evidence for a

manifest miscarriage of justice, we find that there was

sufficient evidence to sustain Atkinson’s conviction.     See United

States v. Inocencio, 40 F.3d 716, 724 (5th Cir. 1995).     The

conviction is AFFIRMED.